                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ALPHASENSE, OY and ALPHASENSE, INC.,


                              Plaintiffs,
                                                    C. A. No. :
       v.
                                                    JURY TRIAL DEMANDED
SENTIEO, INC.,

                              Defendant.

            PLAINTIFFS’ RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiffs AlphaSense Oy and

AlphaSense, Inc. submit the following corporate disclosure statements:

            1) Plaintiff AlphaSense Oy is a wholly owned subsidiary of AlphaSense LLC.

            2) Plaintiff AlphaSense, Inc. is a wholly owned subsidiary of AlphaSense Oy.

 Dated: July 9, 2021
                                                     YOUNG CONAWAY STARGATT
 OF COUNSEL:                                          & TAYLOR, LLP

 John B. Campbell (To Appear Pro Hac Vice)             /s/ Adam W. Poff
 John F. Garvish, II (To Appear Pro Hac Vice)        Adam W. Poff (No. 3990)
 Matthew T. Cameron (To Appear Pro Hac               Rodney Square
 Vice)                                               1000 North King Street
 McKOOL SMITH, P.C.                                  Wilmington, DE 19801
 303 Colorado Street, Suite 2100                     (302) 571-6600
 Austin, TX 78701                                    apoff@ycst.com
 (512) 692-8700
 jcampbell@McKoolSmith.com                           Attorneys for Plaintiffs
 jgarvish@McKoolSmith.com                            AlphaSense Oy and AlphaSense, Inc.
 mcameron@McKoolSmith.com

 Alan P. Block (To Appear Pro Hac Vice)
 McKOOL SMITH, P.C.
 300 S. Grand Avenue, Suite 2900
 Los Angeles, California 90071
 (213) 694-1200
 ablock@McKoolsmith.com



                                                1
